Brewer, J.:
I concur in the foregoing opinion, but desire to add, in order to guard against any possible misconception, that the court does not depart from the rule of qualification of a juror, laid down in the Medlicott Case, 9 Kas. 257. The statement of the juror, that “he had no doubt of the correctness of his opinion,” indicates a settled conviction, a fixedness of belief, which is something very different from the mere impression, the evanescent opinion which every man receives and forms from hearing or reading any statement of ;a transaction. Where a man has settled down to a positive and clear conviction, one of whose correctness he has no doubt, he cannot be said to come to a hearing of the testimony in an impartial condition of mind, Such a condition, it seems to me, was disclosed by this juror, and therefore I think he ought to have been set aside.